Case 1:19-cr-00183-TSE Document 36 Filed 05/20/20 Page 1 of 3 PagelD# 338

Prob 12 (10/09)
VAE (rev. 8/17)
UNITED STATES DISTRICT COURT
for the
EASTERN DISTRICT OF VIRGINIA
U.S.A. vs. Haroon K. Ullah Docket No. 1:19-cr-00183-TSE-1

 

Petition on Supervised Release

COMES NOW Elissa F, Martins, PROBATION OFFICER OF THE COURT, presenting an official report
upon the conduct and attitude of Haroon Uliah, who was placed on supervision by the Honorable T.S. Ellis, Il,
United States District Judge sitting in the Court at Alexandria, Virginia, on the 22™ day of November, 2019, who
fixed the period of supervision at three (3) years, and imposed the general terms and conditions heretofore adopted
by the Court and also imposed special conditions and terms as follows:

See Page 2

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS

FOLLOWS:
See Attachment(s)

PRAYING THAT THE COURT WILL ORDER a summons to be issued directing that the offender appear
before the Court to show cause why supervision should not be revoked.

Returnable Date: So 4 mi 2020 (2 q aw

 

 

 

ORDER OF COURT T declare under the penalty of perjury that the
w foregoing is true and correct.
Considered and ordered this ___ “*‘day of f
20 and ordered filed and made a 0 Executed on:
records in the above case. Digitally sicrned bry Essa F,
Elisca 7, Wanita wre 28200590 160201 bees
Elissa F. Martins
Senior U.S. Probation Officer
(703) 299-2309
T.S. Ellis, lil Place Alexandria, Virginia

Senior United States District Judge

TO CLERK'S OFFICE
Case 1:19-cr-00183-TSE Document 36 Filed 05/20/20 Page 2 of 3 PagelD# 339

Petition on Supervised Release Page Z
RE: Ullah, Hareon

OFFENSE: Theft of Government Money and Property

SENTENCE: The defendant was sentenced to the custody of the United States Bureau of Prisons for a term of three
(3) months. He voluntarily surrendered to serve his period of incarceration on January 22, 2020. Upon release from
imprisonment, the defendant shall be on supervised release for a term of three (3) years. The following special
conditions were imposed: 1) The defendant shall not incur new credit charges or open additional lines of credit without
the approval of the probation officer; 2) The defendant shall provide the probation officer access to any requested
financial information; 3) The defendant shall continue to participate in his ongoing mental health treatment and
counseling services with his therapist. The defendant shal! waive all rights of confidentiality regarding menta] health
treatment to allow the release of information to the United States Probation Office and authorize communication
between the probation officer and the treatment provider. The cost of this program is to be paid by the defendant as
directed by the probation officer, 4) As reflected in the presentence report, the defendant presents a low risk of future
substance abuse, and, therefore, it is recommended that the Court suspend the mandatory condition for drug testing,
as defined by Title 18, United States Code, Section 3563(a)(5). However, this does not preclude the probation officer
from administering drug tests a3 he/she deems appropriate; 5) Notify all current and future employers of the instant
offense as directed by the probation officer; 6) The defendant is to complete thirty (30) hours of community service
under the supervision of the probation officer, which involves writing or speaking to government employees about his
experience and that there are significant consequences in criminal behavior, 7) The defendant shall pay the full amount
of restitution totaling $34,388.63 due immediately. Each restitution payment shail be divided proportionately (unless
otherwise ordered), among the victims identified as follows: USAGM, Attn: Financia! Services Branch, Room 1655,
300 Independence Avenue, SW, Washington, DC 20237; 8) The defendant shall pay all tax obligations; and 9) The
defendant shall pay a $100 special assessment fee.

ADJUSTMENT TO SUPERVISION: The defendant's term of supervised release commenced on April 20, 2020. Mr.
Ullah paid the restitution in full on December 19, 2019, and he paid the special assessment fee in full on March 10,
2020. The defendant resides with his wife and daughter in Alexandria, Virginia. He has been unemployed since his
release from incarceration.

As outlined below, this officer discussed the conditions of supervision on seven (7) occasions over the past month,
and specifically addressed the requirement for mental health treatment and waiver of confidentiality with Mr. Ullah.

It is further noted that while the defendant was pending self-surrender, this officer discussed the Court order and the
differences from pretrial and post-conviction supervision expectations. Specifically, these items were addressed on the
date of sentencing, November 22, 2019, and on December 17, 2039, while conducting a home visit for pretrial
supervision.

VIOLATIONS: The following violations are submitted for the Court’s consideration.

CONDITION 3: FAILURE TO FOLLOW THE INSTRUCTIONS OF THE PROBATION
OFFICER.
SPECIAL CONDITION 3: FAILURE TO COMPLY MENTAL HEALTH TREATMENT

CONDITION AS ORDERED BY THE COURT.

On April 20 and 22, 2020; and May 7, 12, 13, 18 and 19, 2020, Mr. Ullah was instructed to sign amental health release
form as ordered by the Court. However, as of this writing, Mr. Ullah has failed to follow this writer’s instructions.
Furthermore, absent a signed release form, this officer is unable to verify the defendants compliance with his court-
imposed mental health condition.

Prats 12 (10/09)
VAL {rev. 5/17)
Case 1:19-cr-00183-TSE Document 36 Filed 05/20/20 Page 3 of 3 PagelD# 340

Petition on Supervised Release Page 3
RE: Ullah, Harcon

Specifically, due to COVID-19, the undersigned conducted a virtual initial visit via FaceTime on April 22, 2020. On
that date, the undersigned reviewed the conditions of supervision and all release forms with Mr, Ultab, to which he
said he understood. The defendant advised that he did not have access to a printer, and he would sign all required
release forms when he reported to the probation office in person.

On May 7, 2020, Mr. Ullah reported to the probation office for an in person initial appointment. This officer again
reviewed the conditions of supervision and all release forms with Mr. Ullah. At that time, the defendant stated he was
advised by defense counsel to not sign the mental health release form,

On May 12, 2020, this officer followed up with the defendant via email, after corresponding with defense counsel
regarding supervision expectations, and instructed Mr. Ullah to sign and return the release form by May 13, 2020.

On May 13, 2020, the defendant called this officer and inquired about the ramifications if he did not sign the release
form. The undersigned advised Mr. Ullah that the Court order specifically states that he is required to waive his rights
of confidentiality regarding treatment services in order for the probation office to monitor this condition. This officer
advised Mr. Ullah that if he did not comply with the court ordered instructions, the Court would be notified of his non-
compliance.

On May 18, 2020, this officer called the defendant to follow up on the previous conservation as Mr. Ullah continued
to not follow this officer’s instruction to sign the required mental health release form. Mr. Ullah again said he had not
complied because he was directed to not sign the release form by his counsel and he would follow up with his attorney
regarding this matter. Later that same date, this officer received an email from the defendant which did not address the
failure to sign the required release form. This officer again addressed his failure to follow this officer's instructions.

On May 19, 2020, this officer conducted a home visit at the defendant’s residence at 9:00 a.m. Again, this officer
addressed the above-nated failure to follow instructions. Mr. Ullah advised that he planned to contact his attorney on
this date and would have the issue resolved later that moming. However, to date, Mr. Ullah has not followed up with
this officer since the said home visit.

As outlined above, this officer gave instructions to Mr. Ullah in person, on the telephone, and/or via email on the
following dates: April 20 and 22, 2020; and May 7, 12, 13, 18 and 19, 2020.

As of this writing, Mr. Ullah has not signed the release form allowing open communication between the probation
office and his treatment provider as directed.

EFM/cdp

Prob (2 (10409)
VAE (rev. 5/17)
